ICJ_148_WhalingAntarctic_AUS_JPN_2010-07-13_ORD_01_NA_00_EN.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


         WHALING
     IN THE ANTARCTIC
       (AUSTRALIA v. JAPAN)


      ORDER OF 13 JULY 2010




          2010
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


   CHASSE À LA BALEINE
   DANS L’ANTARCTIQUE
       (AUSTRALIE c. JAPON)


  ORDONNANCE DU 13 JUILLET 2010

                        Official citation :
        Whaling in the Antarctic (Australia v. Japan),
       Order of 13 July 2010, I.C.J. Reports 2010, p. 400




                    Mode officiel de citation :
   Chasse à la baleine dans l’Antarctique (Australie c. Japon),
    ordonnance du 13 juillet 2010, C.I.J. Recueil 2010, p. 400




                                          Sales number
SN 0074-4441
BN 978-92-1-071095-4
                                          No de vente :   985

                          13 JULY 2010

                            ORDER




     WHALING
 IN THE ANTARCTIC
(AUSTRALIA v. JAPAN)




CHASSE A
       v LA BALEINE
DANS L’ANTARCTIQUE
(AUSTRALIE c. JAPON)




                       13 JUILLET 2010

                       ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2010

                               13 July 2010


                         WHALING
                     IN THE ANTARCTIC
                        (AUSTRALIA v. JAPAN)




                                 ORDER

Present : Vice-President TOMKA, Acting President ; President OWADA ;
          Judges KOROMA, AL-KHASAWNEH, BUERGENTHAL, SIMMA,
          ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
          CANÇADO TRINDADE, YUSUF, GREENWOOD ; Registrar COUVREUR.



    The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Article 48 of the Statute of the Court and to Articles
13, paragraph 1, 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
  Having regard to the Application filed in the Registry of the Court on
31 May 2010, whereby Australia instituted proceedings against Japan in
respect of a dispute concerning
      “Japan’s continued pursuit of a large-scale program of whaling
      under the Second Phase of its Japanese Whale Research Program
      under Special Permit in the Antarctic (‘JARPA II’), in breach of
      obligations assumed by Japan under the International Convention
      for the Regulation of Whaling (‘ICRW’), as well as its other inter-
      national obligations for the preservation of marine mammals and
      the marine environment” ;


4

   Whereas on 31 May 2010 a certified copy of the Application was trans-
mitted to Japan ;
   Whereas on 31 May 2010 Australia notified the Court of the appoint-
ment of Mr. William McFadyen Campbell as Agent and H.E. Mrs. Lydia
Elisabeth Morton as Co-Agent ; and whereas on 10 June 2010 Japan noti-
fied the Court of the appointment of Mr. Koji Tsuruoka as Agent and
H.E. Mr. Minoru Shibuya as Co-Agent ;

   Whereas, at a meeting held by the Vice-President of the Court, exer-
cising the functions of the presidency in the case, with the representatives
of the Parties on 9 July 2010, the latter indicated that they had come to
an agreement that the Parties should each have a period of ten months at
 heir disposal, from the day of that meeting, in which to prepare their
respective written pleadings ;
   Taking into account the agreement of the Parties,
    Fixes the following time-limits for the filing of the written pleadings :

    9 May 2011 for the Memorial of Australia ;
    9 March 2012 for the Counter-Memorial of Japan ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this thirteenth day of July, two thousand
and ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of Australia and the
Government of Japan, respectively.

(Signed) Vice-President.                      (Signed) Peter TOMKA,
                                                      Vice-President.
                                           (Signed) Philippe COUVREUR,
                                                         Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071095-4

